Opinion by
Mr. Justice Gordon:
This is an action on the case, brought by the plaintiff below, for the recovery of damages alleged to have been caused by the shifting and relocation of the railroad tracks of the defendant on the street, in front of the said plaintiff’s premises, in such a manner as to deprive him, in whole or in part, of his lawful use of the said street. The - only material question involved in this controversy, a question raised by a demurrer to the defendant’s plea and determined against it in the court below, is whether or not the company was answerable for damages such as here charged, which are of a purely consequential character.
In determining this proposition, we need not have reference to decisions of this court prior to the year 1874, for the matter depends upon the power of the convention which framed our new Constitution to amend or modify the defendant’s charter and to encumber, by a new burden or restriction, the rights con*479ferred by that instrument. That the language of the 8th section, art. 16, of the Constitution of 1874 does embrace corporations existing at the time of its adoption, we have just decided in the case of Pennsylvania R. Co. v. Duncan, 111 Pa. 352, 5 Atl. 742, so that if this section is applicable to the Philadelphia & Reading Company, the judgment of the court below was well rendered and must be- allowed to stand.
Our inquiry, then, as we held in the case cited, is limited to the defendant’s status with reference to the previous legislation of May 3, 1855, or the constitutional amendment of 1857, for, if it were subject to either of these, it follows, as a consequence, that it was also subject to the legislative power of the commonwealth, whether exercised by the general assembly or the constitutional convention. Now, the 4th amendment of 1857 reads thus: “’The legislature shall have the power to alter, revoke, or annul any charter of incorporation hereafter conferred by or under any special or general law, whenever, in their opinion, it may be injurious to the citizens of the commonwealth; in such manner, however, that no injustice shall be done to the corporators.”
Confessedly, that part of the defendant’s charter, under which it made the alteration complained of, was granted by the act of August 23, 1864, and its supplement of March 19, 1872, by which it was empowered to straighten and widen its roadbed, or construct additional tracks on its own lines or upon those which it held and operated as lessee. Thus, while the original charter of this corporation dated back to the 4th of April, 1833, yet by the acceptance of subsequent legislation, it was brought within the amendment of 1857 as effectually as though the terms thereof had been made part and parcel of its organic law.
We may, therefore, finally dispose of this case by an adoption of the language of Chief Justice Gibson as found in the case of Monongahela Nav. Co. v. Coon, 6 Pa. 382, 47 Am. Dec. 474. “It is evident that, by accepting the additional privileges and powers, on the terms prescribed in the grant of them, the company surrendered the inviolability of its contract to the discretion of the legislature. How this discretion has been exercised it is not for us to say; but if we were bound to do so, we would promptly say that it has, in the words of the declaratory act, done no injustice to the company.”
The judgment is affirmed.